 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Ellen Keates, an individual; and Amber         No. CV-15-01270-PHX-NVW
     Keates, an individual,
10
                         Plaintiffs,
11
     v.
12                                                  ORDER
     Michael Koile, individually as an employee
13   with the State of Arizona Child Protective
     Services; Karen Howard, individually as an
14   employee with the State of Arizona Child
     Protective Services; Gillian Vanesse,
15   individually as an employee with the State
     of Arizona Child Protective Services; Rita
16   Gomez, individually as an employee with
17   the State of Arizona Child Protective
     Services; Sarah Jenkins, individually as an
18   employee with the State of Arizona Child
     Protective Services; Kimberly Pender,
19   individually as an employee with the State
     of Arizona Child Protective Services;
20   Joanna Lensch, individually as an employee
     with the State of Arizona Child Protective
21   Services; Steve Rountree, individually as an
     employee with the State of Arizona Child
22   Protective Services; Clarence H. Carter,
     individually as Director, Arizona
23   Department of Economic Security; State of
     Arizona; John and Jane Does 1-5; and
24   Black Entities 1-5,
25                       Defendants.
26
27         Before the Court are Plaintiff’s Motion for Partial Summary Judgment Against
28   Defendant Michael Koile (Doc. 206) and State Defendants’ Motion for Summary
 1   Judgment (Doc. 210).1 Oral argument thereon was held on November 21, 2019. For the
 2   reasons stated below, Plaintiff’s motion shall be denied and State Defendants’ motion shall
 3   be granted in part and denied in part.
 4   I.     SUMMARY JUDGMENT STANDARD
 5          A motion for summary judgment tests whether the opposing party has sufficient
 6   evidence to merit a trial. Summary judgment should be granted if the evidence shows there
 7   is no genuine issue as to any material fact and the moving party is entitled to judgment as
 8   a matter of law. Fed. R. Civ. P. 56(a). A material fact is one that might affect the outcome
 9   of the suit under the governing law, and a factual dispute is genuine “if the evidence is such
10   that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty
11   Lobby, Inc., 477 U.S. 242, 248 (1986).
12          The moving party has the burden of showing the absence of genuine disputes of
13   material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). However, once the
14   movant shows an absence of evidence to support the nonmoving party’s case, the burden
15   shifts to the nonmovant, which must then “set forth specific facts showing that there is a
16   genuine issue for trial.” Anderson, 477 U.S. at 256. The nonmoving party cannot rest on
17   the pleadings and must do more than simply show there is “some metaphysical doubt as to
18   the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
19   (1986). “If a party fails to properly support an assertion of fact or fails to properly address
20   another party’s assertion of fact as required by Rule 56(c), the court may . . . consider the
21   fact undisputed for purposes of the motion.” Fed. R. Civ. P. 56(e)(2).
22          In deciding a motion for summary judgment, the Court must view the evidence in
23   the light most favorable to the nonmoving party, not weigh the evidence or assess its
24   credibility, and draw all justifiable inferences in favor of the nonmoving party. Reeves v.
25   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (internal citation omitted);
26
27          1
              The Court did not authorize the filing of Plaintiff’s Supplemental Brief Re:
     Clarification of Statements Made at Oral Argument for the Parties’ Cross-Motions for
28   Summary Judgment (Doc. 243) or State Defendants’ Objection thereto (Doc. 245).
     Nevertheless, the Court, in its discretion, has considered these papers.

                                                  -2-
 1   Anderson, 477 U.S. at 255. When the record, taken as a whole, could not lead a rational
 2   trier of fact to find for the nonmoving party, there is no genuine issue for trial. Matsushita,
 3   475 U.S. at 587 (internal citation and quotation marks omitted).
 4   II.    BACKGROUND
 5          A.       Undisputed Material Facts
 6          On May 20, 2013, Plaintiff Ellen Keates (“Ellen”) brought her daughter, Amber
 7   Keates (“Amber”)2, to Christ Cares Clinic in Phoenix, Arizona. Amber, who was 13 years
 8   old at that time, was examined by Dr. Susan M. Stephens, who conducted part of her
 9   examination in the presence of Ellen. Dr. Stephens reported Amber cried throughout the
10   interview and told her she previously tried to hurt herself. According to Dr. Stephens,
11   Ellen did not de-escalate the situation when she entered the exam room and told Amber to
12   “snap out of it.”
13          Dr. Stephens assessed Amber to be suffering from depression, anxiety, and severe
14   family dysfunction. Most notably, she diagnosed Amber with “suicidal ideation.” At the
15   conclusion of the examination, Dr. Stephens referred Amber to the emergency department
16   at Phoenix Children’s Hospital (“PCH”) for a psychiatric evaluation and possible
17   admission.     She additionally informed PCH that Arizona Child Protective Services
18   (“CPS”)3 would need to be called unless Ellen’s behavior – which Dr. Stephens indicated
19   had inflicted trauma upon Amber during the examination – changed there. She faxed her
20   examination notes to PCH. Thereafter, Dr. Stephens told Ellen she had called PCH and
21   warned her that she would call CPS that night if Ellen did not bring Amber to PCH within
22   the next thirty minutes. Ellen complied and Dr. Stephens never called CPS.
23
24          2
              State Defendants use Amber’s initials (“A.K.”) in their motion papers because
     Amber was a minor when the events at issue transpired, Federal Rule of Civil Procedure
25   5.2(a)(3) requires that minors be referred to by their initials in court filings, and they are
     “not aware of any court order otherwise.” State Defendants failed to make themselves
26   aware of the Court’s July 30, 2018 Order, in which the Court changed the caption to reflect
     that Amber is “no longer a minor, [and] represents her interests as an individual” – a caption
27   both Ellen and State Defendants employed in their respective motion papers (Doc. 104 at
     p. 2.). The Court shall use Amber’s given name in this Order.
28
            3
                CPS is now known as the Arizona Department of Child Safety.

                                                  -3-
 1          At PCH, Amber was evaluated by Randall Call, an experienced crisis counselor at
 2   Crisis Preparation and Recovery, Inc. While Amber did not inform Call she had an
 3   articulable suicide plan at that time, Call recommended to Ellen that Amber receive
 4   inpatient treatment, as he believed she would not be safe if she went home with Ellen. This
 5   recommendation was based in part on Amber informing him that she had tried to strangle
 6   herself in the past and the dynamic he observed between Amber and Ellen. Indeed, Call
 7   painted an acrimonious picture of the situation, noting Ellen and Amber argued
 8   “throughout the interview” and Amber cried when discussing her mother. Call concluded
 9   that due to Ellen and Amber’s “aggressive and verbally abusive relationship,” he did not
10   trust Ellen to stay home with Amber and that Amber “could do something impulsive to
11   harm herself if left alone.”
12          Call was not alone in observing Ellen and Amber, as he was joined by Julie Kaplan,
13   a licensed master social worker who is qualified to conduct mental health assessments.
14   Although Kaplan did not conduct the assessment, she agreed with Call that Amber needed
15   inpatient hospitalization and authored two reports that detailed her observations of Ellen
16   and Amber.
17          Ellen initially refused to allow Amber to be hospitalized and provide PCH with her
18   name and contact information. Nevertheless, she eventually agreed to leave Amber in the
19   emergency room overnight so she could be reassessed by a psychiatrist the following
20   morning. She additionally provided PCH with her name, phone number, and address.
21          Call and an unknown PCH employee separately called the CPS Hotline. Call spoke
22   with Defendant Steven Rountree (“Rountree”), who at that time was a Hotline Intake
23   Specialist (“Intake Specialist”) at CPS. Intake Specialists are effectively 911 operators, as
24   they are responsible for fielding calls from the public that report suspected abuse or neglect.
25   They are not authorized to make judgments regarding the actions reporters should take
26   pending a CPS investigation.
27          According to Rountree, in his role he was limited to fielding reports, taking the
28   information provided by the reporter, and determining whether the information met the


                                                  -4-
 1   criteria for a child abuse report. If the criteria were met, he would enter the information
 2   into CPS’s database and send a report to a CPS investigative unit. Rountree declared he
 3   was “not involved in any decisions” concerning investigations, whether to substantiate
 4   reports, whether to take children into custody, or limitations on interactions between
 5   children and suspected perpetrators. He further declared that “at no time” while he was an
 6   Intake Specialist did he indicate CPS would take custody of a child.
 7          Notwithstanding these assertions, Rountree has no specific memory of Amber’s
 8   case. He believes he received a phone call on May 21, 2013 at 12:45 a.m., evaluated the
 9   information he received, and determined it met the child abuse criteria. He then entered
10   the information in the CPS database and sent a copy of the report via e-mail to CPS’s After
11   Hours Investigation Team. He does not recall being consulted by investigators regarding
12   any further course of action.
13          However, Randall Call’s notes shed some light. In the report he signed at 2:02 a.m.
14   on May 21, 2013, Call wrote he “gave a report to Steve Roundtree [sic] with CPS, and he
15   stated the case would be assigned to Joanna Lensch” and that “CPS has been notified and
16   they will take temporary custody of the PT [Amber].” In the Discharge Plan he signed at
17   2:53 a.m., he indicated Amber’s medical records would be faxed to numerous inpatient
18   facilities, including Aurora Behavioral Health System – East (“Aurora”) in Tempe,
19   Arizona. He also noted “CPS will take custody of the PT [Amber] to sign her in once a
20   bed becomes available.” In his deposition, he testified he was informed by CPS that CPS
21   would take custody of Amber and he believes he would have been informed of this by
22   Rountree. He further testified that based on his report, he surmises that CPS advised him
23   that CPS would take custody of Amber.
24          Amber’s case ended up being assigned to Defendant Kimberly Pender (“Pender”),
25   who directed Defendant Michael Koile (“Koile”) to investigate the report. Shortly before
26   11:00 a.m. on May 21, 2013, Koile arrived at PCH and spoke with Amber, as well as Cheryl
27   Searles Trenholm, a clinical social worker. He did not speak with Randall Call or Julie
28   Kaplan. Nor did he speak with Ellen, despite each individual’s repeated attempts to contact


                                                -5-
 1   the other. A PCH staff member contacted Aurora regarding Amber at 11:15 a.m. and
 2   shortly after, Virginia Bernal, a PCH nurse, reported that Amber “will be transferring out
 3   to Aurora in Tempe” and that a bed “will be available at 3:00 [p.m.].”
 4         At approximately 11:45 a.m., CPS, at the direction of Koile, took custody of Amber.
 5   In the Temporary Custody Notice (“TCN”) Koile executed, he noted “Mother refuses to
 6   admit child into inpatient treatment as recommended by medical staff.”         Later that
 7   afternoon, Amber was discharged from PCH and transported to Aurora via ambulance.
 8   Neither Ellen nor Amber consented to the seizure and Ellen was not at PCH when the
 9   seizure took place. A copy of the TCN was left at Keates’ residence at 2:20 p.m.
10         Koile, acting within the course and scope of his duties as an Arizona employee and
11   under the color of law, seized Amber without a court order. He did so with the approval
12   of his supervisor, Pender, who spoke with him over the phone before Koile seized Amber.
13   Pender approved Koile’s decision to seize Amber solely based on information Koile
14   provided her during their conversation.
15         B.     Procedural History
16         On May 26, 2015, Ellen, on behalf of herself and Amber, filed this action in the
17   Superior Court of the State of Arizona in and for Maricopa County (the “Superior Court”).
18   Defendants soon after removed the action to this Court.
19         The operative complaint (the “Complaint”) was brought against Koile; Pender;
20   Rountree; Joanna Lensch (“Lensch”); Karen Howard (“Howard”); Gillian Vanesse
21   (“Vanesse”); and Rita Gomez (“Gomez”), individually as employees with CPS; Clarence
22   H. Carter, as Director of the Arizona Department of Economic Security; and the State of
23   Arizona (“Arizona”). The term “Individual Defendants” is defined therein as all of the
24   named defendants except Arizona and Carter.
25         Count I alleges a claim by Ellen and Amber against the Individual Defendants and
26   Carter under 42 U.S.C. § 1983 for violation of their constitutional rights to familial
27   association under the First, Fourth, and Fourteenth Amendments. Count II alleges a claim
28   by Ellen and Amber against the Individual Defendants under 42 U.S.C. § 1983 for violation


                                                -6-
 1   of their right to be free from deliberately falsified evidence in dependency proceedings.
 2   Counts III-VI allege claims by Amber against Arizona for violation of Article 2, § 4 of the
 3   Arizona Constitution, negligent and/or intentional infliction of emotional distress, abuse of
 4   process, and negligent supervision, respectively.
 5          On August 5, 2016, the Court dismissed Counts I and II on the basis of qualified
 6   immunity and remanded Counts III-VI to the Superior Court. Almost two years later, the
 7   Court of Appeals affirmed the dismissal of Count II and Count I as against Carter, Vanesse,
 8   Howard, Gomez, and Jenkins. The Court of Appeals reversed the dismissal of Count I as
 9   against Koile, Pender, Rountree, and Lensch. Counts III-VI were reinstated by virtue of
10   the Court subsequently vacating the August 5, 2016 judgment.
11          Over the next few months, the action narrowed further. On August 14, 2018, Amber
12   voluntarily dismissed all of her claims (Doc. 108), which in effect dismissed Counts III-VI
13   in their entirety and released Arizona from the action.4 On May 9, 2019, the Court granted
14   the parties’ stipulation to dismiss the action as to Lensch.
15          Three defendants therefore remain: Koile, Pender, and Rountree (collectively, the
16   “State Defendants”).      Keates’ motion seeks an order that Koile is liable under the
17   Constitution. State Defendants’ motion seeks summary judgment in their favor.
18   III.   ANALYSIS
19          A.       Liability of Koile and Pender
20          With regard to Koile and Pender, both motions are grounded on qualified immunity.
21   The principles underlying this doctrine, as well as those underlying the constitutional rights
22   at issue, are clear. However, the evidence, their inferences, and their context are disputed
23   or disputable. The discovery record concerning the liability of Koile and Pender produces
24   as many questions as answers. A jury trial is therefore necessary.
25          For example, there are issues of fact as to what Koile investigated and what he was
26   informed of. While he did not speak with Call or Kaplan, he spoke with Trenholm and
27   avers, albeit without evidence, that he had medical records prior to seizing Amber.
28
            4
                See Doc. 177 (“[T]he State of Arizona is no longer a party to this action.”).

                                                   -7-
 1   Whether he had them, what information they contain, and whether he reviewed them are
 2   issues that have not been resolved. It is additionally unclear whether Koile possessed or
 3   reviewed the background information contained in the Comprehensive Child Safety and
 4   Risk Assessment he and Pender authored, as well as when that information was entered
 5   therein.
 6          Moreover, the reason why CPS took Amber into custody is disputed or disputable.
 7   While the TCN states Amber’s removal was required because Ellen refused to admit her
 8   “into inpatient treatment, as required by the medical staff,” Virginia Bernal stated in her
 9   deposition that Amber was under CPS custody “due to the mom [Ellen] not answering her
10   phone.” As these conflicting sources implicate the reasoning behind the seizure, they
11   further demonstrate summary judgment would be inappropriate.
12          Because Pender authorized Koile’s seizure of Amber entirely based upon her
13   discussion with Koile, the issues of fact regarding Koile’s investigation are issues that
14   preclude granting summary judgment in favor of Pender. The fact Pender and Koile’s
15   discussion occurred orally only muddles the picture further.
16          For the foregoing reasons, Ellen’s motion will be denied in its entirety and State
17   Defendants’ motion, as to Koile and Pender, will be denied.
18          B.     Liability of Rountree
19          As the Court of Appeals recognized, Rountree cannot be held liable for a
20   constitutional violation under 42 U.S.C. § 1983 unless he was an integral participant in the
21   allegedly unlawful conduct—the seizure of Amber. Keates, 883 F.3d at 1241 (citing
22   Chuman v. Wright, 76 F.3d 292, 295 (9th Cir. 1996)). Under the integral participant
23   doctrine, defendants can be liable even if the actions of each defendant do not “rise to the
24   level of a constitutional violation.” Boyd v. Benton County, 374 F.3d 773, 780 (9th Cir.
25   2004). However, this doctrine does not implicate state actors who were “mere bystanders”
26   to unconstitutional conduct. Bravo v. City of Santa Maria, 665 F.3d 1076, 1090 (9th Cir.
27   2011) (internal citations omitted).
28


                                                -8-
 1          State actors who perform preliminary actions preceding unconstitutional conduct
 2   are not “integral participants.” In Bravo, the Court of Appeals held officers who conducted
 3   a background check prior to the execution of a search warrant by SWAT team personnel
 4   were not liable for alleged Fourth Amendment violations arising from its execution. Id.
 5   The officers’ “short-lived” role, the Court of Appeals explained, was limited to conducting
 6   a background investigation on the target of the warrant “before handing responsibility for
 7   execution” thereof to the SWAT team. Id. None of the officers was present at the property
 8   where the warrant was executed and the officers did not have supervisory authority over
 9   the SWAT team personnel. Id.
10          Here, the Court of Appeals found the Complaint stated a claim against Rountree (as
11   well as Lensch) because it alleges “Rountree . . . spoke to Randy Call . . . who informed
12   Keates that A.K. [Amber] was not allowed to leave, and . . . Rountree collaborated in the
13   issuance of the TCN.” Keates, 883 F.3d at 1243. These allegations, the Court of Appeals
14   reasoned, indicate Rountree was cognizant of Amber’s situation and “participated in a
15   meaningful way in a collective decision” to issue the TCN. Id. Because the TCN provided
16   the basis for the seizure, the Court of Appeals concluded these allegations, if true, establish
17   Rountree was an integral participant in the seizure. Id.
18          Discovery has revealed these allegations are unfounded, as there is no evidence
19   Rountree collaborated in the issuance of the TCN.5 Rountree was not at PCH at any time
20   on May 20, 2013 or May 21, 2013, and he did not speak with, or exercise authority over,
21
22          5
              The evidence the Court has considered in connection with State Defendants’
     motion regarding Rountree, with the exception of the Declaration of Steven Rountree (Doc.
23   218, Ex. 13), is contained in Ellen’s submissions. See Doc. 216, Ex. 4 (Randall Call’s
     report of his evaluation of Amber); Doc. 206-6, Ex. D at 30:3-24 (an excerpt from Randall
24   Call’s deposition testimony). Ellen’s objections in her controverting statement of facts
     (Doc. 223) that these same documents contained in State Defendants’ submissions have
25   not been properly authenticated are specious and overruled. Also overruled is Ellen’s
     objection as to relevance regarding Rountree initially indicating Amber’s case would be
26   assigned to Lensch. See Doc. 216, Ex. 4. What Rountree told Call is instrumental to
     Rountree’s liability and is therefore relevant here. Finally, Ellen makes various objections
27   to Call’s report and deposition testimony on the basis of hearsay. To the extent these
     objections, which are not well defined, touch upon what Rountree told Call, they are
28   overruled, as Rountree’s statements constitute those of a party-opponent under Federal
     Rule of Evidence 801(d)(2)(A).

                                                  -9-
 1   Koile, Pender, or any other CPS employee connected with the investigation. Nor did
 2   Rountree sign any document authorizing the seizure, much less the TCN. Rountree, like
 3   the officers in Bravo, performed preliminary tasks in connection with the investigation and
 4   then handed off responsibility to other state actors. His role, like that of the officers in
 5   Bravo, was short-lived. A leading player he was not.
 6          Randall Call’s report, substantiated by his deposition testimony, does not alter this
 7   conclusion. While Call noted “CPS will take custody of the PT [Amber] to sign her in once
 8   a bed becomes available,” that does not show Rountree made the decision to seize Amber
 9   or collaborated with anyone in connection with the eventual seizure. Even when viewing
10   this evidence in the light most favorable to Ellen and drawing all justifiable inferences in
11   her favor, all this demonstrates is Rountree was a mere conduit; he was not even a
12   bystander. Indeed, by the time Amber was seized, Rountree’s role in the investigation had
13   long since ended.
14          There is no evidence Rountree collaborated with anyone in seizing Amber.
15   Accordingly, no reasonable jury could find Rountree was an integral participant in the
16   seizure. Rountree is entitled to summary judgment.
17
18          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Partial Summary
19   Judgment Against Defendant Michael Koile (Doc. 206) is denied.
20          IT IS FURTHER ORDERED that State Defendants’ Motion for Summary
21   Judgment (Doc. 210) is granted with regard to Defendant Steven Rountree and denied with
22   regard to Defendants Michael Koile and Kimberly Pender.
23          Dated: January 22, 2020.
24
25
26
27
28


                                                - 10 -
